 

Exhibit 10.1

 

FIRST AMENDMENT

 

TO

 

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated the 8th
day of December, 2015, is made and entered into by and between Cornerstone
Community Bank, a banking corporation organized under the laws of the State of
Tennessee (the “Bank”), and James R. Vercoe, Jr., a resident of the State of
Tennessee (the “Employee”). The Bank and the Employee are sometimes referred to
collectively in this Amendment as the “Parties,” and each of the Bank and the
Employee is sometimes referred to individually in this Amendment as a “Party.”

 

RECITALS

 

WHEREAS, the Parties are party to that certain Employment Agreement dated
December 5, 2014 (the “Employment Agreement”), providing for the Employee’s
employment by the Bank;

 

WHEREAS, effective after the close of business on August 31, 2015,
SmartFinancial, Inc., a Tennessee corporation, merged with and into Cornerstone
Bancshares, Inc., a Tennessee corporation and the sole shareholder of and bank
holding company for the Bank (the “Company”) (such merger, the “Merger”), with
the Company being the corporation to survive the Merger;

 

WHEREAS, as a result of the Merger, the Employee’s position with the Bank
changed, and the Parties desire to amend the Employment Agreement to reflect
such change in the Employee’s position with the Bank; and

 

WHEREAS, Section 17 of the Employment Agreement requires that any amendment to
the Employment Agreement be set forth in a written instrument signed by all of
the Parties.

 

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.                  Defined Terms. Capitalized terms used but not defined in
this Amendment shall have the respective meanings ascribed to such terms in the
Employment Agreement.

 

2.                  Employment Agreement Amendments. The Parties acknowledge and
agree that the Employment Agreement is hereby amended as follows:

 

(a)                Amendment of Recitals. Paragraph “A” of the Recitals to the
Employment Agreement is amended to read in its entirety as follows:

 

A. The Bank desires to employ the Employee as Executive Vice President and
Relationship Team Manager, and the Employee desires to accept such employment.

 

(b)               Amendment of Section 2(a). Section 2(a) of the Employment
Agreement is amended to read in its entirety as follows:

 

(a) Position(s). The Employee will be employed as Executive Vice President and
Relationship Team Manager of the Bank and shall perform and discharge faithfully
the duties and responsibilities which may be assigned to the Employee from time
to time in connection with the conduct of the Bank’s business. The duties and
responsibilities of the Employee shall be commensurate with those of individuals
holding similar positions at other banks similarly situated. The Employee will
report directly to the President of the Bank or such other officer as the Board
of Directors may determine.

 



 1 

 

  

(c)                Amendment of Section 6(b). Section 6(b) of the Employment
Agreement is amended to read in its entirety as follows:

 

(b) If within 12 months following a Change of Control the Employee terminates
the Employee’s employment with the Bank (or any successor of or to the Bank) for
Cause, the Employee (or in the event of the Employee’s subsequent death the
Employee’s estate or designated beneficiary or beneficiaries, as the case may
be) shall receive, as liquidated damages, in lieu of all other claims, a
severance payment equal to (i) if termination is for Cause as defined in
Section 1(f)(ii)(1) or Section 1(f)(ii)(3), two times the Employee’s Annual Base
Salary as of the date of termination, such amount to be paid in full in one lump
sum payment on the last day of the month following the date of termination of
the Employee’s employment, or (ii) if termination is for Cause as defined in
Section 1(f)(ii)(2), two times the Employee’s Annual Base Salary immediately
before the reduction in salary and other compensation and benefits giving rise
to termination, such amount to be paid in full in one lump sum payment on the
last day of the month following the date of termination of the Employee’s
employment. Additionally, the Employee will continue to receive the health
insurance plan benefits then in effect for employees of the Bank for the lesser
of (i) 12 months following termination and (ii) until such time as the Employee
obtains other employment providing health insurance plan benefits, to include
payment of any Bank-funded portion of the plan; provided, however, that the Bank
may discontinue paying insurer(s) COBRA premiums for health insurance coverage
for the applicable time period and instead provide a cash payment to the
Employee (for the Employee to use as the Employee deems appropriate) equal to
the amount of the remainder of such COBRA premiums in the event that the Bank
determines that continued provision of a COBRA subsidy would cause a violation
of applicable nondiscrimination rules.

 

3.                  Counterparts. This Amendment may be executed by the Parties
in any number of counterparts (which may be delivered by facsimile, email, or
other similar means of electronic transmission), each of which, when duly
executed, shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

4.                  Governing Law. This Amendment shall in all respects be
governed by and construed, interpreted, and enforced in accordance with the laws
of the State of Tennessee, without regard to principles of conflict of laws.

 

5.                  Captions. The captions, headings, and section numbers
appearing in this Amendment have been inserted for purposes of convenience of
reference only and shall be given no force or effect in the construction or
interpretation of this Amendment.

 

6.                  Ratification. Except as expressly amended by this Amendment,
the Employment Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

 

7.                  Effective Date. This Amendment is entered into by the
parties on the date first above written to be effective as of September 1, 2015.

 

 

(Signature Page Follows)

 



 2 

 

  

IN WITNESS WHEREOF, each Party has executed and delivered this Amendment as of
the day and year first above written.

 



BANK: CORNERSTONE COMMUNITY BANK               By: /s/ Robert B. Watson    
Robert B. Watson     President             EMPLOYEE:   /s/ James R. Vercoe, Jr.
    James R. Vercoe, Jr.

 

 

 

 

 

 



(Signature Page to First Amendment to Employment Agreement)

 



 

